

116 S748 IS: Medicare Sequester Relief Act
U.S. Senate
2021-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 748IN THE SENATE OF THE UNITED STATESMarch 15, 2021Mrs. Shaheen (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for an extension of the temporary suspension of Medicare sequestration during the COVID–19 public health emergency.1.Short titleThis Act may be cited as the Medicare Sequester Relief Act.2.Extension of temporary suspension of medicare sequestration(a)In generalSection 3709(a) of division A of the CARES Act (2 U.S.C. 901a note), as amended by section 102 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–136), is amended by striking March 31, 2021 and inserting the last day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(b)Extension of direct spending reductions through fiscal year 2031Section 251A(6) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(6)) is amended—(1)in subparagraph (B), in the matter preceding clause (i), by striking through 2030 and inserting through 2031; and(2)in subparagraph (C), in the matter preceding clause (i), by striking fiscal year 2030 and inserting fiscal year 2031. (c)Effective dateThe amendments made by this section shall take effect as if enacted as part of the CARES Act (Public Law 116–136). 